Citation Nr: 0720875	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an effective date earlier than January 30, 
2007 for the assignment of a 20 percent evaluation for 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which, in pertinent part, 
continued the 10 percent evaluation for arthritis of the left 
knee. 

In October 2006, the Board remanded the claim to the RO for 
additional development.  While the case was in remand status, 
the RO increased the veteran's rating to 20 percent 
disabling.  The case has been returned to the Board and is 
ready for further review.  

A preliminary review of the record indicates that in his 
September 2002 claim for an increased rating, the veteran 
requested an increased evaluation for both arthritis of the 
left knee and for residuals of a medial meniscectomy of the 
left knee. Subsequently, in a separate December 2002 claim, 
he requested a temporary total (100 percent) rating (TTR) 
based on surgical or other treatment necessitating 
convalescence under 38 C.F.R. § 4.30 from September 30, 2002 
to December 4, 2002.  In the above rating decision, the RO 
granted a TTR based on surgical or other treatment 
necessitating convalescence effective from September 30, 2002 
through December 31, 2002, continued the veteran's 30 percent 
rating from January 1, 2003, for residuals of a medial 
meniscectomy of the left knee, and continued the 10 percent 
rating for arthritis of the left knee.  The veteran disagreed 
with the portion of the rating action that confirmed and 
continued the 10 percent rating for arthritis of the left 
knee.  The Board pointed out in its October 2006 remand that 
it was unclear whether the veteran also wanted a rating in 
excess of 30 percent for residuals of a medial meniscectomy 
of the left knee; and the issue was referred to the RO for 
clarification and appropriate action.  It does not appear 
from the record that the RO has contacted the veteran in this 
regard, and the matter is again referred to the RO for the 
appropriate action.  Thus this decision will address the 
issue of entitlement to an increased evaluation beyond 10 
percent for the left knee arthritis only.  

The issue of entitlement to an effective date earlier than 
January 30, 2007 for the assignment of a 20 percent 
evaluation for arthritis of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected arthritis of the left knee is 
manifested by complaints of pain and giving away; motion is 
from 15 to 115 degrees, and there is no objective evidence of 
instability, subluxation or limitation of flexion.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected arthritis of the left knee have not been 
met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.  

The veteran has been assigned a 20 percent evaluation for his 
service-connected arthritis of the left knee, under DC's 
5010-5261.  Diagnostic Code 5010 addresses the issue of 
arthritis due to trauma, substantiated by x-ray findings, 
which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2006).  Degenerative arthritis, when established by x-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2006).  Under Diagnostic Code 5261, in order to assign a 
rating of 30 percent, extension must be limited to 20 
degrees; a 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a (2006).  

A review of the evidence, including private medical records 
dated from 1999 to 2005, VA examination reports dated in  
February 2000, January 2003, March 2004, and January 2007, VA 
outpatient treatment records dated from 2002,  shows that 
extension has been consistently documented as limited to15 
degrees or less, with few exceptions.  While private records 
of October 2002 and April 2005 report extension to about 20 
degrees, and private record of August 2005 shows extension to 
be 10 to 20, these findings are less than concise.  The 
private records of September 1999, July 2002, February 2005, 
and March 2005 all list extension of 15 degrees or less.  
Additionally, the VA examinations of February 2000 and 
January 2003 show extension to 10 degrees, and VA examination 
of March 2004 and January 2006 showed extension to 15 
degrees.  Based on this evidence the Board finds no basis to 
assign an increased evaluation for the veteran's left knee 
disorder under DC 5261.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See  
VAOPGCPREC 9-04 (2004).  Under Diagnostic Code 5260, a 10 
percent disability rating is warranted for flexion limited to 
45 degrees; a 20 percent disability rating is assigned for 
flexion limited to 30 degrees; and a 30 percent disability 
rating is assigned for flexion limited to 15 degrees.  The 
above noted VA examinations all showed limitation of flexion 
to, at most, 115 degrees.  Therefore, a separate rating 
cannot be assigned under Diagnostic Code 5260.  

The veteran has been assigned a separate rating for his left 
knee medical meniscectomy of 30 percent under DC 5257.  As 
noted above, the issue of an increase for this disability has 
been referred to the RO, and therefore the Board will not 
address it further.  

The Board will address other alternative avenues through 
which the veteran may obtain an increased disability rating.   
The Board notes that the veteran underwent a partial medial 
and lateral meniscectomy in 1985 and additional left knee 
arthroscopy in 1987.  Diagnostic Code 5258 (dislocated 
semilunar cartilage) and Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  

The Board also considered Diagnostic Codes 5258 and 5259, 
which allow for the assignment of ratings based on removal of 
cartilage.  However, as noted above, the veteran is 
separately rated for his medial meniscectomy of the left knee 
and has been assigned a 30 percent rating under DC 5257.  A 
higher rating for that disability will be clarified by the RO 
as requested by the Board.  

The Board notes that other applicable diagnostic codes 
relating to knee disorders include Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5262 (impairment of 
the tibia and fibula), and Diagnostic Code 5263 (for genu 
recurvatum).  There is no evidence of record which shows that 
the veteran has any of these disorders.  Therefore, these 
diagnostic codes are not for application.  



Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 23, 2003 letter describing the evidence 
needed to support the veteran's claim was timely mailed 
before the January 29, 2003 rating decision.  It described 
the evidence necessary to substantiate a claim for an 
increased rating, informed the veteran of what he could do to 
help with his claim, and advised him of what VA would do.   
Although that letter did not explicitly ask the veteran to 
send VA whatever evidence he had pertaining to his claim, he 
was informed that he could get private records and send them 
in himself, and the veteran did, in fact, submit evidence to 
VA.  Further, he was sent another letter in July 2003 and 
also in October 2006.  The October 2006 letter was fully 
compliant with Quartuccio.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in an 
October 2006 letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility 
and his private treatment records and scheduling a hearing 
before a Veterans Law Judge of the Board.  He has not 
identified any records which could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  


ORDER

An increased evaluation for arthritis of the left knee beyond 
20 percent is denied. 


REMAND

A February 2007 rating decision granted a 20 percent rating 
for the veteran's left knee arthritis effective from January 
30, 2007.  In March 2007, the veteran submitted a notice of 
disagreement (NOD) on the effective date of that award.  The 
claim must be remanded to allow the RO to provide the veteran 
with a statement of the case (SOC) on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of an SOC, so that the veteran 
may have the opportunity to complete an 
appeal on the issue of entitlement to an 
effective date earlier than January 30, 
2007 for the assignment of a 20 percent 
evaluation for arthritis of the left knee 
(if he so desires) by filing a timely 
substantive appeal.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


